Exhibit 10.4
EXECUTION VERSION


April 30, 2017
Peter S. Kraus
This agreement (this “Agreement”) is entered into as of April 30, 2017 between
AXA America Holdings, Inc., a Delaware corporation (“Purchaser”), and Peter S.
Kraus (“Seller”) for the purchase and sale of units representing assignments of
beneficial ownership of limited partnership interests (“AB Holding Units”) in
AllianceBernstein Holding L.P. (the “Company”).
1.
Purchase. On September 1, 2017, Purchaser shall purchase from Seller, and Seller
shall sell to Purchaser, at a purchase price per AB Holding Unit of $22.90 all
of the AB Holding Units beneficially owned (within the meaning of Rule 13d-3 of
the rules promulgated under the Securities Exchange Act of 1934, as amended,
other than clause (d) thereof, and, for the avoidance of doubt, excluding the
shares referenced in Section 2 below) by Seller as of the close of business on
April 28, 2017.

2.
Option.

(a)
From time to time on or after delivery thereof (for the avoidance of doubt, to
the extent not previously sold following compliance with Section 3 hereof),
Purchaser may elect to require Seller to sell (“Call Option”) and Seller may
elect to require Purchaser to purchase (“Put Option”) at the Market Price, as
long as the Market Price of the AB Holding Units is at or between $22.90 and
$32.90 per AB Holding Unit, (i) any or all of the AB Holding Units that are to
be delivered to Seller on June 27, 2017 and November 1, 2017 in accordance with
the terms of Seller’s employment agreement with AllianceBernstein L.P., the
Company and AllianceBernstein Corporation dated June 21, 2012, in each case,
after giving effect to the withholding by the Company of a sufficient number of
AB Holding Units in order to pay cash to the government necessary to meet the
Company’s required withholding of all applicable Federal, state and local income
and employment taxes due, in accordance with the Company’s customary withholding
practices in effect for senior executives of the Company, and (ii) any or all of
the AB Holding Units to be delivered to Seller on December 19, 2018 (or such
earlier date as set forth in the applicable deferral election) in respect of
restricted units that vested on December 19, 2013 but delivery of which was
voluntarily deferred at Seller’s election, after giving effect to the
withholding by the Company of a sufficient number of AB Holding Units to satisfy
the Company’s required withholding obligations as set forth in clause (i)
hereof.

(b)
If Purchaser exercises its Call Option or Seller exercises its Put Option, such
party shall provide the other party with irrevocable written notice of such
exercise, and such purchase shall close on the third business day after the
delivery of such notice at the Market Price.

3.
Right of First Refusal.

(a)
If Seller desires to sell any of the AB Holding Units described in Section 2(a)
and the then current Market Price of such AB Holding Units is less than $22.90
per AB Holding Unit or more than $32.90 per AB Holding Unit, Seller shall offer
Purchaser a right of first refusal to purchase such AB Holding Units prior to
any sale of such AB Holding Units by Seller.

(b)
Seller shall provide Purchaser with three business days’ irrevocable written
notice (“ROFR Notice Period”) prior to Seller’s intended sale date of such AB
Holding Units and Purchaser shall respond to such offer within the ROFR Notice
Period.

(c)
If Purchaser elects to purchase such offered AB Holding Units, Purchaser shall
close such purchase no later than the third business day following the end of
the ROFR Notice Period at the Market Price.

4.
Market Price. “Market Price” shall mean the closing price of the AB Holding
Units on the New York Stock Exchange on the date of the delivery of notice by
Seller or Purchaser under Section 2(b) or by Seller under Section 3(b), as the
case may be.

5.
Closing. At the closing of each purchase of AB Holding Units described herein,
the following actions will occur:

(a)
Seller shall deliver, or cause to be delivered, to Purchaser the AB Holding
Units deliverable at each such closing free and clear of any lien, pledge,
security interest, claim, encumbrance or restriction of whatever nature.

(b)
Purchaser shall pay the aggregate purchase price for the AB Holding Units being
purchased at each such closing to the account of Seller in immediately available
funds by wire transfer pursuant to the instructions provided to Purchaser by
Seller at least three business days prior to the relevant closing date.

(c)
Each of Seller and Purchaser agrees to take, or cause to be taken, all actions
and to do or cause to be done all other things necessary, proper or advisable in
order for such party to fulfill and perform its respective obligations in
respect of this Agreement and otherwise to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation,
using reasonable best efforts to provide requisite information, transfer forms,
certificates and other instruments to effect the transfer to, and registration
of the AB Holding Units in the name of, Purchaser.

6.
Termination. This Agreement shall terminate upon the earlier of (i) the sale by
Seller of all AB Holding Units covered by this Agreement (whether to Purchaser
or otherwise) and (ii) May 1, 2022.

7.
Governing Law. This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of New York.

8.
Amendments and Waivers. This Agreement may be amended, modified, supplemented or
waived only upon the written agreement of the party against whom enforcement of
such amendment, modification, supplement or waiver is sought.

9.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and the personal representatives and assigns of the parties hereto,
whether so expressed or not.

10.
Entire Agreement. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.

11.
Further Assurances. Each party hereto agrees to execute and deliver to the other
party such further instruments and to take such further actions as the other
party may reasonably deem necessary to fully effectuate the intent and purposes
of this Agreement.



12.
Counterparts. This Agreement may be executed in any number of counterparts which
may be delivered by facsimile or electronic transmission, each of which shall be
an original, but all of which together shall constitute one instrument. All
signatures need not appear on any one counterpart.

Very truly yours,
AXA AMERICA HOLDINGS, INC.
By:_/s/ Mark Pearson__________________
Name: Mark Pearson
Title: President
ACKNOWLEDGED AND AGREED:
_/s/ Peter S. Kraus____________________
Peter S. Kraus









